1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 10cr03891 JAH
12                                    Plaintiff,
                                                       ORDER DENYING MOTION TO
13   v.                                                REDUCE SENTENCE
                                                       [Doc. No. 36, 39]
14   JUAN F. CANIZALES RAMIREZ,
15                                  Defendant.
16
17         Pending before the Court is Defendant’s motion to reduce his sentence pursuant to
18   18 U.S.C. section 3582. See Doc. Nos. 36, 39. The government opposes the motion.
19                                      BACKGROUND
20         On May 26, 2011, a jury convicted Defendant of importation of methamphetamine
21   in violation of 21 U.S.C. sections 952 and 960, and found the methamphetamine weighed
22   in excess of 500 grams. See Doc. No. 23. At the sentencing hearing, this Court sentenced
23   Defendant to 180 months imprisonment followed by five years of supervised release. See
24   Doc. No. 34. Defendant now seeks a reduction of his sentence.
25                                       DISCUSSION
26         Defendant seeks a two-point reduction of his base offense level pursuant to
27   Amendment 782 which revised the guidelines applicable to drug offenses by reducing the
28   offense levels for drug and chemical quantities. He maintains Amendment 782 reduces his

                                                   1
                                                                                 10cr03891 JAH
1    guideline range to 33 to 41 months. The government maintains Defendant received a
2    sentence which included a substantial variance from his guideline range of 262 to 365
3    months. The government argues Defendant is not entitled to a further reduction because
4    his guidelines do not change.
5          Under section 3582(c), a court may modify a term of imprisonment “if a defendant
6    has been sentenced to a term of imprisonment based on a sentencing range that has
7    subsequently been lowered by the Sentencing Commission.” A court conducts a two-step
8    analysis when proceeding under section 3582(c)(2): step one requires a court to determine
9    the defendant’s eligibility for modification and extent of reduction by determining what
10   the guideline range would have been if the amendment had been in effect at the time of
11   sentencing, and step two instructs a court to consider any applicable section 3553(a) factors
12   and determine whether the reduction is warranted.       Dillon v. U.S., 560 U.S. 817, 827
13   (2010).
14         At the sentencing hearing, the Court found Defendant had a base offense level of 38
15   which was enhanced by 2 levels for importation of methamphetamine and a criminal
16   history category of I, resulting in a guideline range of 292 to 365 months. His amended
17   guideline range based upon 7.08 kg of actual methamphetamine remains unchanged. As
18   such, Defendant is not entitled to a reduction of his sentence.
19         Accordingly, IT IS HEREBY ORDERED Defendant’s motion for reduction of
20   sentence is DENIED.
21   DATED:      October 24, 2018
                                                   _________________________
22
                                                   JOHN A. HOUSTON
23                                                 United States District Judge
24
25
26
27
28

                                                   2
                                                                                      10cr03891 JAH
